Vanderburgh, J.
The defendant, Swensen, as sheriff, levied on and sold the personal property in controversy, upon an execution issued on a judgment against Samuel Olson and wife, in favor of the Sidle-Fletcher-Holmes Company. The' plaintiff, who is the son of the execution defendants, claims that he owned the property, and seeks by this action to recover the value thereof.
Upon the trial he testified that his father was engaged in the bakery business, and the establishment was known as the “Biverside Bakery,” and that all the property in question was in the possession of his father, and used in the business of the Biverside bakery; and the name “Biverside Bakery” was painted on the delivery wagon which was so used by him. All the property was used and treated as the property of the Biverside bakery, apparently with his knowledge and consent. He also worked under his father in the business, and the property was furnished for the business, and used in connection with it. He also testifies that he went to work for his father about three years before he went to Madelia, which was in 1890, and says: “I was in as a partner, and was going to get so much out of the partnership before I left him. * * * I did not start in to work for my father as soon as he went into business there. I furnished him the money, and then went to work to drive wagons for him. I started to work for my father about as soon as he started in business, — three years before I went to Madelia. He was baking a couple of weeks before I went in with him. Then I went to work under this deal: These horses were used in connection with that business. One of them was driven on this one of the delivery wagons. The sign ‘Biverside Bakery’ was painted on that delivery wagon. That was the name of the bakery or business carried on there. My father was owing me money all this time. He is owing me now. When I went to Madelia, we squared up then; was about square.” He further testified: “I was acquainted with the manager of the Sidle-Fletcher-Holmes Company before I went to Madelia. The Biverside bakery was dealing with them, and had been dealing with them *519some time.” In addition to this, he permitted his father to mortgage the property as his own. This evidence by the plaintiff in Ms own behalf, unexplained or qualified, it seems to us not only warranted, but required, the jury to find that he was interested in the bakery, and that the horses and wagons were not only used in the business, but, as to the public and particularly creditors dealing with the bakery, should be treated as a part of its property and assets. Plaintiff was in the business, furnished money for it, and put the property into the business, and when he quit and went to Madelia; he squared up with his father, and left the property in the business as before. He testified that he was a partner, and, whether the relations between Mm and Ms parents were strictly such or not, he ought not to be permitted to dispute that the property in question belonged to the Biverside bakery, or the firm of S. Olson & Co. In this view of the case, the court erred in not directing a verdict for the defendants.
2. The plaintiff was asked on the cross-examination whether he had reported to the Bradstreet Commercial Agency as to the property invested in the business, and to whom it belonged. The ruling of the court sustaining the plaintiff’s objection to tMs evidence is assigned as error.
We think the court erred in rejecting the evidence. It was certainly proper on the cross-examination to inquire of the plaintiff touching his admissions made to third parties in respect to the ownership of this property. It is true that the question did not particularly specify the date of the conversation, but the objection was not rested on this ground.
3. The evidence of the declarations of S. Olson and his wife that they were the owners of the property in controversy were properly ruled out as hearsay, under the issues in this case. They were evidently offered for the purpose of establishing title in them, and not merely as explanatory of their possession. This point was ruled on by this court in a similar case. King v. Frost, 28 Minn. 417, (10 N. W. Rep. 423.) And see dissenting opinion of Dixon, C. J., in Roebke v. Andrews, 26 Wis. 312.
Order reversed, and new trial granted.
(Opinion published 53 N. W. Rep. 596.)